Case 9:19-cv-80647-RKA Document 21-11 Entered on FLSD Docket 06/14/2019 Page 1 of 3
                        Case 9:19-cv-80647-RKA Document 21-11 Entered on FLSD Docket 06/14/2019 Page 2 of 3

                                                                       EXPLANATION OF BENEFITS ITEMIZED
FACILITY: FORT WALTON BEACH MEDICAL CTR                   ADDRESS:     PO BOX 402939                                  CITY,STATE ZIP:     ATLANTA,GA 303842939
PAYER: UNITED HEALTHCARE INSURANCE COMPANY                ADDRESS:     9900 BREN ROAD                                 CITY,STATE ZIP:     MINNETONKA,MN 553439664
PROV NPI: 1639128820     PROV NO:                         PATIENT TYPE: I                                             PAID DATE: 2018-01-12      CHECK#: 1TR16323138
                     REDACTED                                                                                                        REDACTE                    REDACTED
PATIENT NAME: OLEARY                                      PATIENT ID:                                                 SVC FROM: 2017-            SVC THRU: 2017-
INSURED NAME: OLEARY KEITH                                INSURED ID: REDACTED                                        CLAIM STATUS: 1-Processed as Primary
PATIENT CONTROL: REDACTED                                 PAYER CLAIM NUMBER(ICN):      6899845155 0048473212         TYPE OF BILL: 131                  HICHG: N
COINS DAYS:                                               COVERED DAYS:                                               NON COVERED DAYS:                  NACHG: N
CLAIM LEVEL PAYMENT INFORMATION (CLP) & TOTALS
    TOTAL CHARGES(CLP03): 3669.00                         COVD CHGS: 3669.00            PAYMENT AMOUNT(CLP04):      1419.41                              PAT RESP(CLP05): 820.59
    COINS: 354.85         COPAY 100.00                    DEDUCT: 365.74                DENIED CHGS: 1429.00          NONCOVD CHGS:        0.00          CONT ADJUST: 0.00
IN/OUTPATIENT ADJUDICATION (MIA/MOA)
    DRG CODE        DRG WEIGHT            DRG CAP AMT               DISCH FRAC          IME AMT                 PROF COMP AMT           PER DIEM RATE          OUT CD
                                                 0.00                                           0.00                   0.00
   DRG AMT             DRG OPR AMT        DRG OUT AMT               MSP PAYMENT         DISP SHARE              ESRD NET ADJ            HCPC AMOUNT            CAP CD
                            0.00                 0.00                      0.00                                        0.00                       NaN
REFERENCE IDENTIFICATION REMARK CODES*
CLAIM LEVEL ADJUSTMENTS (CAS)
    ADJ GROUP CODE        ADJ REASON CODE                 ADJ AMOUNT
   OA                         94                          -673.00
   PR                         1                           365.74
   PR                         2                           354.85
   PR                         3                           100.00
   CO                         97                          2102.00
SUPPLEMENTAL AMOUNTS (AMT)
   QUALIFIER            AMOUNT
   AU                         3669.00                     (AU)Coverage Amount
SERVICE LINE INFORMATION (SVC)
   HCPCS         REV CODE           MOD          FROM                  THRU             QTY               BILLED              ALLOWED             PAID              APC
                    GRP CODE          ADJ REAS       AMOUNT
       RE                                             REDACTE
   9928          0450                            2017-                                  1                 1567.00             2240.00             1419.41
                       OA                94            -673.00
                         PR               1              365.74
                         PR               2              354.85
                         PR               3              100.00
   REDACTED                                             REDACTE
                0450                             2017-                                  1                 670.00                                  0.00
                         CO              97              670.00
   REDACTED                                             REDACTE
                0450                             2017-                                  2                 810.00                                  0.00
                         CO              97              810.00
   REDACTED                                             REDACTE
                0450                             2017-                                  1                 622.00                                  0.00
                         CO              97              622.00
* ADJUSTMENT CODE & REMARK GLOSSARY
       Case 9:19-cv-80647-RKA Document 21-11 Entered on FLSD Docket 06/14/2019 Page 3 of 3

CODE
94     Processed in Excess of charges.
1      Deductible Amount
2      Coinsurance Amount
3      Co-payment Amount
97     The benefit for this service is included in the payment/allowance for another service/procedure that has already been adjudicated. Note: Refer to the 835 Healthcare
       Policy Identification Segment (loop 2110 Service Payment Information REF), if present. This change effective September 1, 2017: The benefit for this service is included in
       the payment/allowance for another service/procedure that has already been adjudicated. Usage: Refer to the 835 Healthcare Policy Identification Segment (loop 2110
       Service Payment Information REF), if present.
